The conviction is for the *Page 586 
unlawful possession of intoxicating liquor for the purpose of sale; penalty assessed at confinement in the penitentiary for one year.
It appears from the record that the appellant is at large upon an appeal bond. However, the bond is inadequate in that it fails to show that it was approved by the trial judge. Art. 818, C. C. P., 1925, provides that the bond must be approved by the sheriff and also by the court trying the case. See Stine v. State, 38 S.W.2d 331; Lamar v. State, 40 S.W.2d 162; Franks v. State, 42 S.W.2d 1016. The bond in the present instance contains only the approval of the sheriff.
For the reason stated, the appeal is dismissed.
Dismissed.
                    ON MOTION FOR REHEARING.